DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 5, 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what the difference is between the filler and the reinforcing material.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hrivnak et al. (US Patent 6,248,823).
Hrivnak et al. disclose a composition comprising a solvent such as 1-H-perfluorohexane (same as one used in the instant application, thus would possess the 
The limitations of claim 2 can be found in Hrivnak et al. at Example 1, where it discloses the 1-H-perfluorohexane.
The limitations of claim 7 can be found in Hrivnak et al. at col. 3, line 55, where it discloses the coating film.

6.	Claims 1-3, 5, 7-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mugisawa (US 2016/0185995).
Mugisawa discloses a composition comprising a solvent such as methoxy perfluorohexane (same as one used in the instant application, thus would possess the claimed boiling point and fluorine atom content) and a TFE/PEVE copolymer (claim 1, Example 8).
The limitations of claim 2 can be found in Mugisawa at Example 8, where it discloses the methoxy perfluorohexane.
The limitations of claim 3 can be found in Mugisawa at [0051], where it discloses the crosslinking agents.
The limitations of claim 5 can be found in Mugisawa at [0051], where it discloses the fillers.
The limitations of claim 7 can be found in Mugisawa at [0052], where it discloses the coating.
The limitations of claim 8 can be found in Mugisawa at Example 19, where it discloses the laminate (reads on adhesive).
Mugisawa at Example 17, where it discloses the drying (solvent removed).
The limitations of claim 11 can be found in Mugisawa at [0051] and Examples, where it discloses the method and crosslinking agents.
The limitations of claim 12 can be found in Mugisawa at claim 9, [0051] and Examples, where it discloses the method and filler.

7.	Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. (US 2015/0141604).
Sugiyama et al. disclose a composition comprising a solvent such as AC-2000 (same as one used in the instant application, thus would possess the claimed boiling point and fluorine atom content) and a TFE/PMVE/C4DVE copolymer (claim 1, Example 1).
The limitations of claim 2 can be found in Sugiyama et al. at Example 1, where it discloses the AC-2000.
The limitations of claims 3 and 4 can be found in Sugiyama et al. at [0183]-[0188], where it discloses the peroxide in amount of 0.1 to 5 mass% and acid acceptor in an amount of 0.1 to 20 mass%.
The limitations of claim 7 can be found in Sugiyama et al. at [0200], where it discloses the coating.
The limitations of claim 8 can be found in Sugiyama et al. at [0201], where it discloses the adhesives.
The limitations of claim 9 can be found in Sugiyama et al. at Example 1 and [0223], where it discloses the drying to remove the solvent.
Sugiyama et al. at Example 1 and [0258], where it discloses the product.
The limitations of claim 11 can be found in Sugiyama et al. at Example 1, where it discloses the method, peroxide and magnesium oxide.

8.	Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proskow (US Patent 3,740,369) as evidenced by FC-75 (Wikipedia, Feb. 8, 2021).
Proskow discloses a composition comprising a solvent such as FC-75 (boiling point of 102°C and fluorine atom content of 73%) and a copolymer of tetrafluoroethylene and a perfluoroalkyl perfluorovinyl ether (claim 1, Example 1).
The limitations of claim 5 can be found in Proskow at col. 4, line 9, where it discloses the fillers.
The limitations of claim 7 can be found in Proskow at col. 1, line 46, where it discloses the coating.
The limitations of claim 8 can be found in Proskow at col. 1, line 46, where it discloses the adhesive layers.

9.	Claims 1-3, 5, 7, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mugisawa et al. (JP 2014-070101).
Mugisawa et al. disclose a composition comprising a solvent such as 1,1,1,2,3,4,4,5,5,5 decafluoropentane (same as one used in the instant application, thus would possess the claimed boiling point and fluorine atom content) and a TFE/PEVE copolymer (Example 8).
Mugisawa et al. at Example 8, where it discloses the 1,1,1,2,3,4,4,5,5,5 decafluoropentane.
The limitations of claim 3 can be found in Mugisawa et al. at [0046], where it discloses the crosslinking agents.
The limitations of claim 5 can be found in Mugisawa et al. at [0046], where it discloses the fillers.
The limitations of claim 7 can be found in Mugisawa et al. at [0047], where it discloses the coating.
The limitations of claim 9 can be found in Mugisawa et al. at [0020], where it discloses the drying the solvent.
The limitations of claim 11 can be found in Mugisawa et al. at [0020], [0046] and Examples, where it discloses the method and crosslinking agents.
The limitations of claim 12 can be found in Mugisawa et al. at [0020], [0046] and Examples, where it discloses the method and filler.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	Claim 6 is rejected under 35 U.S.C. 103(a) as obvious over Mugisawa (US 2016/0185995) as applied to claims 1-3, 5, 7-9, 11 and 12, in view of Sumino et al. (US 2017/0283585).
Mugisawa is adequately set forth in paragraph 6 and is incorporated herein by reference.
However, Mugisawa discloses fillers but is silent on the amount being used.
Sumino et al. disclose a fluoroelastomer composition comprising a fluoroelastomer and from 0.5 to 100 parts by mass of filler, to provide a fluoroelastomer composition having improved heat resistance (claim 1, [0015], [0082]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this amount of filler from Sumino in Mugisawa’s composition to improve the heat resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HUI H CHIN/Primary Examiner, Art Unit 1762